Case 1:20-cv-00522-RJJ-RSK ECF No. 47, PageID.387 Filed 11/05/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
ANTHONY DAUNT,

       Plaintiff,
v                                            No. 1:20-cv-00522

JOCELYN BENSON, in her official capacity as HON. ROBERT J. JONKER
Michigan Secretary of State, JONATHAN
BRATER, in his official capacity as Director of
the Michigan Bureau of Elections,               STIPULATION TO EXTEND
                                                    DATE FOR STATE
      Defendants,                                DEFENDANTS AND RISE
                                                 AND APRI INTERVENOR-
A. PHILIP RANDOLPH INSTITUTE –                  DEFENDANTS’ ANSWER TO
DETROIT/DOWNRIVER; RISE, INC.,                    AMENDED COMPLAINT

       Intervenor-Defendants,

LEAGUE OF WOMEN VOTERS OF
MICHIGAN; LEAGUE OF WOMEN VOTERS
OF GRAND TRAVERSE AREA; LEAGUE OF
WOMEN VOTERS OF ANN ARBOR AREA;
LEAGUE OF WOMEN VOTERS OF
LEELANAU COUNTY; LEAGUE OF WOMEN
VOTERS OF COPPER COUNTY and
LEAGUE OF WOMEN VOTERS OF
OAKLAND AREA,

       Intervenor-Defendants.

William S. Consovoy                          Elizabeth Husa Briggs (P73907)
Cameron T. Norris                            Heather S. Meingast (P55439)
Tiffany H. Bates                             Erik A. Grill (P64713)
Attorneys for Plaintiff                      Attorneys for Defendants Benson &
1600 Wilson Blvd, Suite 700                  Brater
Arlington, VA 22209                          PO Box 30736
                                             Lansing, Michigan 48909
Jason Torchinsky                             517.335.7659
Attorney for Plaintiff
45 North Hill Drive, Ste 100
Warrenton, VA 20186
540.341.8800
                                         /

                                     1
Case 1:20-cv-00522-RJJ-RSK ECF No. 47, PageID.388 Filed 11/05/20 Page 2 of 6




STIPULATION TO EXTEND DATE FOR STATE DEFENDANTS AND RISE
   AND APRI INTERVENOR-DEFENDANTS’ ANSWER TO AMENDED
                       COMPLAINT

      The parties, by and through undersigned counsel, hereby stipulate to extend

the deadline for Defendants Secretary Benson and Director Brater (State

Defendants), and Intervenor-Defendants A. Philip Randolph Institute-Detroit/

Downriver and RISE, Inc. (Rise and APRI Intervenor-Defendants), to file an answer

to Plaintiff’s amended complaint. In support thereof, the parties state as follows:

      On September 30, 2020, Plaintiff filed an amended complaint (ECF No. 31),

to which both the State Defendants and the Rise and APRI Intervenor-Defendants

responded by filing a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and

12(b)(6). (ECF Nos. 34, 37-38.)

      The Court denied both motions to dismiss on the record at a Rule 16

scheduling conference held on October 27, 2020. (ECF No. 44.) Pursuant to Federal

Rule of Civil Procedure 12(a)(4)(A), an answer to the amended complaint is due

fourteen (14) days after the Court rendered this decision, or in this situation, on

November 10, 2020. The parties have agreed to extend this due date out ten (10)

days, or until November 20, 2020.

      WHEREFORE, the parties respectfully request that this Honorable Court

enter the attached proposed stipulated order authorizing the State Defendants and

the Rise and APRI Intervenor-Defendants to file an answer or other responsive

pleading to Plaintiff’s amended complaint on-or-before November 20, 2020.




                                           2
Case 1:20-cv-00522-RJJ-RSK ECF No. 47, PageID.389 Filed 11/05/20 Page 3 of 6




IT IS SO STIPULATED:

s/Cameron T. Norris (w/consent)            s/Elizabeth R. Husa Briggs
William S. Consovoy                        Elizabeth Husa Briggs (P73907)
Cameron T. Norris                          Heather S. Meingast (P55439)
Tiffany H. Bates                           Erik A. Grill (P64713)
1600 Wilson Blvd., Suite 700               PO Box 30736
Arlington, VA 22209                        Lansing, Michigan 48909
(703) 243-9423                             517.335.7659
cam@consovoymccarthy.com                   Counsel for State Defendants

Jason Torchinsky                           s/Sarah S. Prescott (w/consent)
HOLTZMAN VOGEL                             Sarah S. Prescott (P70510)
JOSEFIAK TORCHINSKY PLLC                   SALVATORE PRESCOTT
45 North Hill Drive, Ste. 100              PORTER & PORTER, PLLC
Warrenton, VA 20186                        105 E. Main Street
(540) 341-8800                             Northville, MI 48168
Counsel for Plaintiff                      Telephone: (248) 679-8711
                                           prescott@sppplaw.com
s/George B. Donnini (w/consent)
George B. Donnini (P66793)                 Marc E. Elias
David F. DuMouchel (P25658)                Emily R. Brailey
BUTZEL LONG                                John M. Geise
41000 Woodward Avenue                      PERKINS COIE LLP
Stoneridge West Bldg.                      700 13th Street, N.W., Suite 800
Bloomfield Hills, MI 48304                 Washington, D.C. 20005-3960
(313) 225-7004                             Telephone: (202) 654-6200
donnini@butzel.com                         Facsimile: (201) 654-6211
dumouchd@butzel.com                        melias@perkinscoie.com
                                           ebrailey@perkinscoie.com
Myrna Pérez (N.Y. Bar No. 4874095)         jgeise@perkinscoie.com
Maximillian L. Feldman (N.Y. Bar No.       tbishop@perkinscoie.com
5237276)
Eliza Sweren-Becker (N.Y. Bar No.          Kevin J. Hamilton
5424403)                                   PERKINS COIE LLP
BRENNAN CENTER FOR JUSTICE AT              1201 Third Avenue, Suite 4900
NYU SCHOOL OF LAW                          Seattle, WA 98101-3099
120 Broadway, Suite 1750                   Telephone: 206.359.8000
New York, NY 10271                         khamilton@perkinscoie.com
(646) 292-8310                             Counsel for Rise, Inc. & A. Philip
perezm@brennan.law.nyu.edu                 Randolph Inst. Detroit/Downriver
feldmanm@brennan.law.nyu.edu
sweren-beckere@brennan.law.nyu.edu


                                       3
Case 1:20-cv-00522-RJJ-RSK ECF No. 47, PageID.390 Filed 11/05/20 Page 4 of 6




PAUL, WEISS, RIFKIND, WHARTON &
GARRISON LLP
Robert A. Atkins (N.Y. Bar No. 2210771)
William B. Michael (N.Y. Bar No.
4296356)
Farrah R. Berse (N.Y. Bar No. 4129706)
Joshua D. Kaye (N.Y. Bar No. 4577219)
Sabrina A. Baum (N.Y. Bar No. 5496237)
1285 Avenue of the Americas
New York, NY 10019-6064
(212) 373-3000
ratkins@paulweiss.com
wmichael@paulweiss.com
fberse@paulweiss.com
jkaye@paulweiss.com
sbaum@paulweiss.com
Counsel for League of Women Voters
Defendant-Intervenors




                                          4
Case 1:20-cv-00522-RJJ-RSK ECF No. 47, PageID.391 Filed 11/05/20 Page 5 of 6




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION
ANTHONY DAUNT,

       Plaintiff,
v                                            No. 1:20-cv-00522

JOCELYN BENSON, in her official capacity as HON. ROBERT J. JONKER
Michigan Secretary of State, JONATHAN
BRATER, in his official capacity as Director of
the Michigan Bureau of Elections,                ORDER ON STIPULATION
                                                TO EXTEND DATE FOR THE
      Defendants,                                STATE DEFENDANTS AND
                                                   THE RISE AND APRI
A. PHILIP RANDOLPH INSTITUTE –                        INTERVENOR-
DETROIT/DOWNRIVER; RISE, INC.,                  DEFENDANTS’ ANSWER TO
                                                  PLAINTIFF’S AMENDED
      Intervenor-Defendants,                           COMPLAINT

LEAGUE OF WOMEN VOTERS OF
MICHIGAN; LEAGUE OF WOMEN VOTERS
OF GRAND TRAVERSE AREA; LEAGUE OF
WOMEN VOTERS OF ANN ARBOR AREA;
LEAGUE OF WOMEN VOTERS OF
LEELANAU COUNTY; LEAGUE OF WOMEN
VOTERS OF COPPER COUNTY and
LEAGUE OF WOMEN VOTERS OF
OAKLAND AREA,

       Intervenor-Defendants.

William S. Consovoy                          Elizabeth Husa Briggs (P73907)
Cameron T. Norris                            Heather S. Meingast (P55439)
Tiffany H. Bates                             Erik A. Grill (P64713)
Attorneys for Plaintiff                      Attorneys for Defendants Benson &
1600 Wilson Blvd, Suite 700                  Brater
Arlington, VA 22209                          PO Box 30736
                                             Lansing, Michigan 48909
Jason Torchinsky                             517.335.7659
Attorney for Plaintiff
45 North Hill Drive, Ste 100
Warrenton, VA 20186
540.341.8800
                                         /

                                     1
Case 1:20-cv-00522-RJJ-RSK ECF No. 47, PageID.392 Filed 11/05/20 Page 6 of 6




    ORDER ON STIPULATION TO EXTEND DATE FOR THE STATE
 DEFENDANTS AND THE RISE AND APRI INTERVENOR-DEFENDANTS’
        ANSWER TO PLAINTIFF’S AMENDED COMPLAINT

      Having considered the parties’ stipulation to extend the date for the State

Defendants and the Rise and APRI Intervenor-Defendants to file an answer to

Plaintiff’s amended complaint, the Court states the following:

         IT IS HEREBY ORDERED that Defendants Secretary Benson and Director

Brater, and Intervenor-Defendants Rise, Inc. and A. Phillip Randolph Institute

Detroit/ Downriver have through November 20, 2020, to file an answer or other

responsive pleading to Plaintiff’s amended complaint (ECF No. 31).



      IT IS SO ORDERED.

Dated:                                 _____________________________
                                         HON. ROBERT J. JONKER
                                         United States District Court Judge




                                         2
